PER CURIAM.
By these consolidated appeals the appellant, defendant in the criminal court of record, seeks review of non-jury convictions finding him guilty of larceny of an automobile and receiving stolen property. The principle attacked on both convictions is insufficiency of evidence to support same.
Resolving all conflicts in support of the judgment of conviction and reasonable inferences therefrom [Crum v. State, Fla.App.1965, 172 So.2d 24; Walden v. State, Fla.App.1966, 191 So.2d 68; Hennessy v. State, Fla.App.1967, 198 So.2d 37] we find sufficient competent evidence to support both convictions, under the authority of MacDonald v. State, 56 Fla. 74, 47 So. 485; Kemp v. State, 146 Fla. 101, 200 So. 368; Borghese v. State, Fla.App.1963, 158 So.2d 785; Shaw v. State, Fla.App.1968, 209 So.2d 477, and do hereby affirm.
Affirmed.